  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 1 of 11 PageID #: 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




 In the Matter of the Application               No.
 Regarding
                                                APPLICATION FOR AN ORDER
  19-104-04                                     AUTHORIZING THE
                                                INSTALLATION AND USE OF A
                                                PEN REGISTER AND TRAP AND
                                                TRACE DEVICE, AND FOR
                                                SUBSCRIBER INFORMATION
                                                "REDACTED"


      The United States of America, moving by and through Assistant United
States Attorney Jennifer Mammenga, respectfully submits under seal this ex
parte application for an order pursuant to 18 U.S.C § 3123, authorizing the
continued installation and use of a pen register and trap and trace device or
process ("pen-trap device") to record, decode, and/or capture dialing, routing,
addressing, and signaling information associated with each communication on
telephone number                        referred to as the (Target Cell Phone)
described in Attachment A and the disclosure of subscriber information,
including the names and addresses (whether listed or unlisted), billing
information, and periods of telephone activation for all numbers dialed or
connections made to and from the Target Phone, pursuant to 18 U.S.C. §§
2703(c)(1)(B), 2703(c)(2) and 2703(d). The Order requested requires any local,
long distance or wireless telephone carrier, and any other person or entity
providing electronic or wire communication service in the United States whose
assistance may facilitate execution of the requested Court Order.

      In support of this application, the United States asserts:

       1.    Applicant is an "attorney for the Government" as defined in Rule
1(b)(1) of the Federal Rules of Criminal Procedure, and, therefore, pursuant to
18 U.S.C. § 3122, United States Code, may apply for an order authorizing the
installation of a trap and trace device and pen register.

      2.     Applicant certifies that the Drug Enforcement Administration is
conducting a criminal investigation of
                others as yet unknown,in connection with possible violations of
21 U.S.C. §§ 841(a)(1) and 845; it is believed that the subjects of the investigation
are using the Target Phone in furtherance of the subject offenses; and that the
information likely to be obtained from the pen register and trap and trace device
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 2 of 11 PageID #: 2




is relevant to the ongoing criminal investigation in that it is believed that this
information will concern the aforementioned offenses.


       3.     Applicant requests that the Court issue an order authorizing the
installation and use of a pen register to record or decode dialing, routing,
addressing, or signaling information transmitted by Sprint Corporation,
           (Target Cell Phone), and a trap and trace device to capture the
incoming electronic or other impulses which identify the originating number or
other dialing, routing, addressing, and signaling information reasonably likely to
identify the source of a wire or electronic communication, for a period of60 days,
provided, however, that such information shall not include the contents of any
communication.


      4.     Applicant requests further that the order direct the furnishing of
information, facilities, and technical assistance neeessaiy to accomplish the
installation of the pen register and trap and trace device as provided in 18 U.S.C.
§ 3124.

      5.    Applicant requests further that the order direct that the results of
the trap and trace device be furnished to the officer of a law enforcement agency,
designated in the court order, at reasonable intervals during regular business
hours for the duration of the order.


      6.     With regard to the requirement oflSU.S.C. §3121(e) that the Drug
Enforcement Administration use technology reasonably available to it that
restricts the recording or decoding of electronic or other impulses to the dialing,
routing, addressing, and signaling information utilized in the processing and
transmitting of wire or electronic communications so as not to include the
contents of any wire or electronic communications, the Drug Enforcement
Administration is not aware of any such technology.

      7.    Applicant further requests that the Court's Order direct service
providers, upon request, to notify of any and all changes (including additions,
deletions and transfers) in service regarding the Target numbers and subscriber
information (published, non-published and unlisted) associated with these
changes.

      8.     Applicant further requests that the Court's Order direct service
providers to furnish the results of the pen register and trap and trace
installations, as well as subscriber information requested below, to
Agents/Investigative Research Specialist of the Drug Enforcement
Administration as soon as practicable, twenty-four hours a day, for the duration
of the order.




                                       [2]
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 3 of 11 PageID #: 3




      9.    In support of its request for an order under 18 U.S.C. §§
2703(c)(1)(B), 2703(e)(2), and 2703(d), directing the disclosure of subscriber
information, the government hereby sets for the following facts showing there
are reasonable grounds to believe that such subscriber information will be
relevant and material to an ongoing criminal investigation:

      10. 1 am advised by Steven Ebmeier, Special Agent, Drug Enforcement
Administration, of the following.

      11. The telephone that is the subject of this application is currently
assigned telephone number               (Target Phone) and operated on the
network of Sprint Corporation.

      12. In April 2019, the DEA Sioux Falls Resident Office in conjunction
with the South Dakota Division of Criminal Investigation (DCl) and the Sioux
Falls Area Drue Task Force (SFADTF) beean investigating the




      13.   A review of




                                      [3]
Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 4 of 11 PageID #: 4




         On May 4, 2019, as     art of monitonn




         On May 29, 2019, through the monitorin




                roximately July 2019, through the continued monitorin




                                   [4]
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 5 of 11 PageID #: 5




      17     On Au          2019, agents monitored a three-way telephone eall
between                           where they diseussed a female, identified as
                            was sending to pick up "3."             then told
                       now has two telephone numbers and identified one of those
telephone numbers                                                   that
could try to contact            on both of her telephone numbers. CAMACHO
further advised that           would be bringing with her "10." «|||^^[» advised
that this would be fine and indicated that it would
           Based on this investigation, agents were aware that
was working on behalf of the                      transporting and distributing
methamphetamine and was believed to be the
were discussing. Based on the DEA agent's training, experience and knowle^e
of this investigation, tlmDEAa^entbelievestha^BHIj^BH             telling
that he was sending ^^^H^^I^HHH^topickup three (3) pounds of
methamphetamine and she would provide the person giving her the
methamphetamine with $10,000 USC. The DEA agent further believes that
           was identified as using cellular telephone number

             On Au     st 6, 2019, agents conducted surveillance of




                                        [5]
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 6 of 11 PageID #: 6




       19.   Following this meeting between




      20. On August 9, 2019, agents issued an Administrative Subpoena to
Sprint, for the Target Cell Phone. On this same date, agents received a response
from Sprint who provided documents showing the Target Cell Phone was a pre
paid account, listed to                    with no additional identifiers. Sprint
further provided call detail records for the Target Cell Phone account, for the
dates of July 1, 2019 thru August 8, 2019. A review of these call detail records
showed there were 23 contacts between the Target Cell Phone and telephone
number                used by            all of which occurred on
H. Additional analysis of these 23 contacts showed that they occurred
between 7:33 a.m. and 6:16 p.m., with several contacts occurring during the
time            was in Omaha, Nebraska. In addition to the Target Cell Phone
being in contact with             on this date, agents further found there were
several communications between the Target Cell Phone and Mexico based
telephone number                      used by "||H|||." Based on my training and
experience, 1 am aware that it is common for drug traffickers to use pre-paid
cellular telephone accounts, listed in fictitious names, in an effort to thwart
detection by law enforcement. Based on the foregoing, 1 believe that the user of
the Target Cell Phone either coordinated the drug transaction between


       21.   Disclosure of this application, the court's order, or the fact that the
requested records have been produced to the Drug Enforcement Administration
may seriously jeopardize this pending investigation.

       22.   Based on the specific and articulable facts set forth above, pursuant
to 18 U.S.C. §§ 2703(c)(1)(B), 2703(c)(2) and 2703(d), 1 request that service
providers be ordered to supply subscriber information (including the names and
addresses, whether listed or unlisted, billing information, and periods of
telephone activation) related to the dialing, routing, addressing or signaling
information captured by the pen register or trap and trace devices on the Target
Telephone Number, immediately upon request twenty-four hours a day for all
published and non-published telephone numbers identified by a pen register as
having called or been called from the Target Telephone Number. For the purposes
of this request, "service provider" shall include, but not be limited to: TracFone

                                        [6]
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 7 of 11 PageID #: 7




and Verizon, Comcast, T-Mobile, Sprint Spectrum LP, Spring PCS, Airtouch
Cellular, Sprint, Nextel, Sprint-Nextel, Qwest, Qwest Wireless, American
Telephone and Telegraph (AT85T), ATSgT Wireless, American Wireless, Ameriteeh,
GTE, New York NEX, CellCo Partnership DBA Verizon Wireless, Voicestream,
Pacific Bell, Virgin Mobile USA, Cingular, MCI, Southwestern Bell, SBC,PageNet,
Mobile Radio Communications, Mobile Com, and PageMart.

      23.     Based on the information provided in this application, I believe that
the disclosure of the requested Court Order may result in flight from potential
prosecution, destruction of evidence, or may otherwise seriously jeopardize the
investigation. Therefore, pursuant to 18 U.S.C. §§ 2705(b) and 3123(d), I
further request that the Court direct service providers, their agents and
employees, not to disclose in any manner, to subscribers or to any other person,
the existence of the Court's Order in any form, the existence of the pen register
trap and trace devices, or the existence of this investigation, unless otherwise
ordered by this Court. I further request that this Application and the Order be
sealed until otherwise ordered by this Court.

      24.      WHEREFORE,it is respectfully requested that the Court grant an
order authorizing the installation and use of a pen register and trap and trace
device, and directing Sprint Corporation, to forthwith furnish agents of the Drug
Enforcement Administration with all information, facilities and technical
assistance necessary to accomplish the installation of the trap and trace device
and pen register on the Target Telephone, and further to require all service
providers to provide the requested subscriber information.

                         iij^dday of August 2019.
      Executed on this, \U

                                      RONALD A. PARSONS, JR.
                                      Unifed^llates Att^Vr


                                      Jennifer D. Mammen'ga/
                                      Assistant United States Attorney
                                      P.O. Box 2638
                                      Sioux Falls, SD 57101-2638
                                      Telephone: (605)357-2361
                                      Facsimile: (605)330-4410
                                      E-Mail: Jennifer.Mammenga@usdoj.gov




                                       [7]
   Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 8 of 11 PageID #: 8




                        ATTACHMENT A "REDACTED"



Facility           Account Number or       Subscriber, if   Subject of
                   identifier              known            investigation, if
                                                            known
Sprint Corporation ■■■■■                                    Unknown
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 9 of 11 PageID #: 9




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




 In the Matter of the Application        No.
 Regarding
                                         ORDER FOR PEN REGISTER AND
 19-104-04                               TRAP/TRACE DEVICE "REDACTED"



      Jennifer D. Mammenga, on behalf of the United States, has submitted an
application pursuant to 18 U.S.C. § 3123, requesting that the Court issue an
Order authorizing the installation and use of a pen register and trap and trace
device or process ("pen/trap device") on all electronic or other transmissions of
data passing through the Sprint Corporation accounts identified in Attachment
A (herein referred to as SUBJECT ACCOUNTS).

      The Court finds that an attorney for the government has submitted the
application and has certified that the information likely to be obtained by such
installation and use is relevant to an ongoing criminal investigation being
conducted by the Drug Enforcement Administration of unknown individuals in
connection with possible violations of 21 U.S.C. §§ 841(a)(1) and 846,
distribution and conspiracy to distribute controlled substances.

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that a pen-
trap device may be installed by Sprint Corporation and the Drug Enforcement
Administration to record, decode, and/or capture all non-content dialing,
routing, addressing, and signaling information associated with each
communication to or from the SUBJECT ACCOUNTS, including the date, time,
and duration of the communication, and to record user log-in data (date, time,
duration, and Internet Protocol address of all log-ins) on the SUBJECT
ACCOUNTS.


       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the
use and installation of the foregoing is authorized for a period of sixty days
(60), beginning at any time within 14 days from the date of this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) &
3124(a)-(b), that Sprint Corporation and any other person or entity providing
wire or electronic communication service in the United States whose assistance
may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution of this Order
shall, upon service of this Order, furnish information, facilities, and technical
assistance necessary to install the pen-trap device, including installation and
 Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 10 of 11 PageID #: 10




operation of the pen-trap device unobtrusively and with minimum disruption of
normal service;

      IT IS FURTHER ORDERED that the Drug Enforcement Administration
reasonably compensate Sprint Corporation and any other person or entity
whose assistance facilitates execution of this Order for reasonable expenses
incurred in complying with this Order;

      IT IS FURTHER ORDERED that Sprint Corporation and any other person
or entity whose assistance may facilitate execution of this Order notify the
applicant and the Drug Enforcement Administration of any changes relating to
the SUBJECT ACCOUNTS, including changes to subscriber information, and to
provide prior notice to the Drug Enforcement Administration before terminating
or changing service to the SUBJECT ACCOUNTS;

      IT IS FURTHER ORDERED that the Drug Enforcement Administration
and the applicant have access to the information collected by the pen-trap
devices as soon as practicable, twenty-four hours per day, or at such other
times as may be acceptable to the Drug Enforcement Administration, for the
duration of the Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that
Sprint Corporation and any other person or entity whose assistance facilitates
execution of this Order, and their agents and employees, shall not disclose in
any manner, directly or indirectly, by any action or inaction, the existence of
the application and this Order, the pen-trap devices, or the investigation to any
person, unless and until otherwise ordered by the Court, except that Sprint
Corporation may disclose this Order to an attorney for Sprint Corporation for
the purpose of receiving legal advice;

      IT IS FURTHER ORDERED that the Clerk of the Court shall provide the
United States Attorney's Office with three certified copies of this application
and Order, and shall provide copies of this Order to the Drug Enforcement
Administration and Sprint Corporation upon request;

       IT IS FURTHER ORDERED that the application and this Order are sealed
until otherwise ordered by the Court, pursuant to 18 U.S.C. §3123(d)(1).

Dated:                \\
                                     BY THE COURT:



                                     VERONICA L. DUFFY
                                     UNITED STATES MAGISTRAT




                                       12]
  Case 4:19-mc-00045-VLD Document 1 Filed 08/16/19 Page 11 of 11 PageID #: 11




                          ATTACHMENT A "REDACTED"



Facility             Account Number or     Subscriber, if   Subject of
                     identifier            known            investigation, if
                                                            known
Sprint Corporation                                          Unknown
